DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (US 3,583,524) in view of Maeda et al. (US 6,173,808).
With respect to claim 1, Dubois teaches an exhaust system noise reduction device of a vehicle, comprising a muffler (Fig.2, Item 17) housing formed to airtightly surround a rear end section of an exhaust pipe (Fig.2, Item 7) into which exhaust gas of an engine is introduced; a branch pipe (Fig.2, Item 65) formed to be branched from a front end section of the exhaust pipe while having a rear end section of the branch pipe extend through the muffler housing (Fig.2); a barrier wall (Fig.2, Item 37) disposed at a peripheral surface of the rear end section of the exhaust pipe to divide an inner space of the muffler housing into a first chamber (Fig.2, Item 41) and a second chamber (Fig.2, Item 47); but fails to disclose a punched portion formed at the rear end section of the branch pipe and disposed in the first chamber.  
On the other hand, Maeda et al. teach a muffler comprising a pipe (Fig.8, Item 7) extending into a chamber (Fig.8, Item 2) and having a punched portion (Fig.8, Item 8) formed at the rear end section of the pipe (Fig.8, Item 7) and disposed in the chamber (Fig.8, Item 2).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Maeda et al. punched pipe configuration with the Dubois design because the pipe extending into the chamber would help tuned the chamber to provide a predetermined acoustic performance, and the punched portion would control the flow of gases into the chamber, controlling the backpressure of the system, and optimizing the engine performance.   
With respect to claim 2, Maeda et al. teach wherein the punched portion comprises a plurality of resonance holes (Fig.8, Items 8) formed at a peripheral surface of the rear end section of the pipe.  
With respect to claim 3, Maeda et al. teach wherein an outlet is formed at an end of the rear end section of the pipe, and is closed by a cap (Fig.8, Item 32), so as to be sealed.  
With respect to claim 4, Dubois teaches wherein the barrier wall (Fig.2, Item 37) is disposed rearwards of the punched portion such that the punched portion is disposed only in the first chamber (Fig.2, Item 41).  
With respect to claim 5, Dubois teaches wherein the first chamber (Fig.2, Item 41) is a sealed space communicating with an outside of the first chamber only through the punched portion (Col.1, Line 67 – Col.2, Line 10).  
With respect to claim 6, Dubois teaches wherein an exhaust outlet is formed at an end of the rear end section of the exhaust pipe, and is disposed in the second chamber (Fig.2, Item 47) while passing through the barrier wall (Fig.2, Item 37). 
With respect to claim 7, the Examiner takes official notice that it is well known in the art to provide a first pipe and a second pipe, which are formed to communicate with a chamber are mounted to the muffler housing; the first pipe is connected to a first muffler disposed outside the muffler housing such that the first pipe communicates with the first muffler; and the second pipe is connected to a second muffler disposed outside the muffler housing such that the second pipe communicates with the second muffler because each of the mufflers could be tuned to different sound frequency ranges, in this manner broadening the acoustic performance of the exhaust system; as disclosed by Deremer (US 3,072,214), Worner et al. (US 2004/0006970), Mirlach et al. (US 7,942,235) and Ayesh et al. (US 10,837,333). 




Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 10, 2022